Rule 497(e) File Nos.: 002-85378 811-3462 SUPPLEMENT DATED DECEMBER 31, 2012 TO PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED APRIL 30, 2012 Effective December 31, 2012, The Flex-funds® changed its name to Meeder Funds.Therefore, the Prospectus and Statement of Additional Information (“SAI”) dated April 30, 2012 are revised as follows: All references in the Prospectus and SAI to The Flex-funds® are hereby amended to read Meeder Funds. Investors Should Retain this Supplement for Future Reference
